UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1754


In re: RICHARD B. MARTIN, JR.,

                     Petitioner.



                            On Petition for Writ of Mandamus.


Submitted: January 19, 2021                                       Decided: January 26, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard B. Martin, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard B. Martin, Jr., petitions for a writ of mandamus seeking an order directing

the U.S. Marshals Service (USMS) to provide him specified protections. We conclude that

we lack authority to grant Martin’s requested mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court’s authority to issue a writ of mandamus “is only incidental to and in aid of [its]

appellate jurisdiction, which Congress has given it over district courts, and administrative

boards and agencies.” Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969) (per curiam) (citations omitted).

       This Court lacks mandamus jurisdiction to order the USMS to provide the

protections Martin requests. Accordingly, we deny the petition for writ of mandamus. We

deny Martin’s motions to seal, for any and all additional relief, for exemption from violated

court rules, and for full judicial disclosure. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2